7 F.3d 218
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Robert A. GAUDREAULT, Plaintiff, Appellant,v.UNITED STATES of America, Department of Veteran Affairs,Defendant, Appellee.
No. 93-1246.
United States Court of Appeals,First Circuit.
September 27, 1993

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS
Robert A. Gaudreault on brief pro se.
A. John Pappalardo, United States Attorney, and William L. Parker, Assistant United States Attorney, on brief for appellee.
D.Mass.
AFFIRMED.
Before Breyer, Chief Judge, Selya and Boudin, Circuit Judges.
Per Curiam.


1
We have reviewed the parties' briefs and the record on appeal.  We affirm essentially for the reasons stated in the district court's memorandum and order, dated February 19, 1993.


2
Affirmed. See 1st Cir.  Loc. R. 27.1.